         Case 5:18-cv-01983-LCB Document 192 Filed 04/21/21 Page 1 of 2                              FILED
                                                                                            2021 Apr-21 AM 10:13
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

 NUCLEAR DEVELOPMENT,                            )
 LLC,                                            )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )         Case No.: 5:18-cv-1983-LCB
                                                 )
 TENNESSEE VALLEY                                )
 AUTHORITY,                                      )
                                                 )
        Defendant.                               )

                                            ORDER
       In accordance with Rule 16(d) of the Federal Rules of Civil Procedure, the Court enters

this order reciting the actions taken on April 19, 2021.

       The Court ORDERS that:

       1. Nuclear Development, LLC may file a brief responsive to the Tennessee Valley

           Authority’s Motion to Strike and Motion for Partial Dismissal of Amended Complaint

           (Doc. 186) by April 21; and

       2. The page limit for any pretrial briefs is extended to 20 pages.

       Since the hearing, the Court has also received notice that the parties have agreed to a

revised schedule of pretrial deadlines. It is therefore further ORDERED that:

       1. The deadline for the parties to exchange deposition counter-designations is extended to

           April 21; the deadline to submit the proposed pretrial order is extended to April 22;

           and the deadline for the parties to exchange objections to exhibit lists, deposition

           designations, and deposition counter-designations is extended to April 23.
 Case 5:18-cv-01983-LCB Document 192 Filed 04/21/21 Page 2 of 2




DONE and ORDERED this April 21, 2021.



                          _________________________________
                          LILES C. BURKE
                          UNITED STATES DISTRICT JUDGE
